DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed March 13, 2020.  Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on April 11, 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0042310 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 12 and 16, the claims are directed to the abstract idea of providing a user interface for inputting data (e.g. artificial intelligence training settings data).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, artificial intelligence training setup (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to providing a graphical user interface to enable a human user to input initial settings for training an artificial intelligence, wherein artificial intelligence training setup is a fundamental economic practice that falls into the abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “provide”, and “transmit” recite functions of the user interface for inputting data are also directed to an abstract idea that falls into the abstract idea.  The intended purpose of independent claims 1, 12, and 16 appears to be to enable a human user to input, via a graphical user interface, initial settings data for training artificial intelligence.  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: device, input receiver, graphical user interface, processor, communication unit, and service provider server.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, interface, and a component.  These generic computing components are merely used to receive and transmit data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's artificial intelligence training setup in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, we conclude the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), we conclude claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited device, input receiver, graphical user interface, processor, communication unit, and service provider server the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2-11, 13-15, and 17-20, the claims are directed to the abstract idea of artificial intelligence training setup and merely further limit the abstract idea claimed in independent claims 1, 12 and 16.  
Claims 2 and 18 further limit the abstract idea by making the information on the AI training algorithm exclusive to the user (a more detailed abstract idea remains an abstract idea).  Claims 3 and 17 further limit the abstract idea by receive user input requesting information on the AI training algorithm (a more detailed abstract idea remains an abstract idea). Claim 4 further limits the abstract idea by transmitting the AI training algorithm to an external device (a more detailed abstract idea remains an abstract idea).   Claim 5 further limits the abstract idea by enabling the sharing of the AI training algorithm (a more detailed abstract idea remains an abstract idea).   Claim 6 further limits the abstract idea by receiving an invitation to allow another user to participate in the AI training (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by limiting the AI training algorithm to corresponding to a result of AI training through another device (a more detailed abstract idea remains an abstract idea).   Claim 8 further limits the abstract idea by limiting the user inputs to parameters including a number of layers, nodes for each layers and a number of iterations (a more detailed abstract idea remains an abstract idea).   Claim 9 further limits the abstract idea by having the user input a plurality of behavior patterns (a more detailed abstract idea remains an abstract idea). Claim 10 further limits the abstract idea by reducing the data size (a more detailed abstract idea remains an abstract idea).   Claim 11 further limits the abstract idea by limiting the data to image, voice and image data as well as a data size threshold (a more detailed abstract idea remains an abstract idea).   Claim 13 further limits the abstract idea by limiting generating information on AI training algorithm as a result of AI training wherein the AI training algorithm is exclusive (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by generating AI training algorithm information if the number of AI training executed exceeds a threshold (a more detailed abstract idea remains an abstract idea).  Claim 15 further limits the abstract idea by receiving an invitation request (a more detailed abstract idea remains an abstract idea).  Claim 18 further limits the abstract idea by limiting the AI training algorithm exclusively to an account of the user (a more detailed abstract idea remains an abstract idea).  Claim 19 further limits the abstract idea by receiving an invitation to participate in AI algorithm training and grouping the user and another user for the AI training (a more detailed abstract idea remains an abstract idea).  Claim 20 further limits the abstract idea by receiving another request for AI training (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a device, input receiver, graphical user interface, processor, communication unit, and service provider server or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirchoff et al., U.S. Patent No. 11263540.

Regarding Claims 1, 12 and 16, Kirchoff et al. discloses a system (Figure 5; Column 8), device and server comprising:
Receive from a user of a service initial setting user inputs about an initial setting for AI training and to receive AI training user input for requesting for the AI training (e.g. user specifications; Figure 1, Element 100; Column 1, Lines 45-68; Column 2, Lines 1-10, 61-68; Column 3, Lines 1-15, 45-68; Column 4, Lines 1-34; Claim 1), via a subsystem (user input receiver);
Provide, through a screen of an electronic device, an initial setting user interface receiving the initial user inputs and an AI training user interface receiving/requesting AI training user input (Figure 1, Element 100; Column 1, Lines 45-68; Column 2, Lines 1-10, 61-68; Column 3, Lines 1-15, 45-68; Column 4, Lines 1-34; Column 5, Lines 51-68; Figure 2B; Claim 1), via a subsystem (process, electronic device);
Transmit, to a (service providing) server, data corresponding to the initial setting user inputs (Figure 1, Element 100; Figure 2A; Column 4, Lines 34-40) and the AI training user input and to receive from the server initial setting data OR AI training data generated based on the transmitted data (Column 3, Lines 6-30; Column 5, Lines 20-37), via a subsystem (communication unit); 
Wherein the initial setting user inputs include selecting a subject for the AI training, selecting at AI algorithm from AI algorithms, a type of input data for the AI training and determining a plurality of behavior patterns of the subject (Column 1, Lines 45-68; Column 2, Lines 1-10, 61-68; Column 3, Lines 1-15, 45-68; Column 4, Lines 1-34; Figures 1, 2A).

Regarding Claims 2 and 18, Kirchoff et al. discloses a system, device and server further comprising receive from the service provide information on an AI training algorithm generated as a result of the AI training (Column 2, Lines 5-12; Column 3, Lines 6-30; Column 5, Lines 20-37) and the information on the AI training algorithm is exclusive information for a user account of the user (e.g. authorization/privacy; Column 7, Lines 18-35).

Regarding Claims 3 and 17, Kirchoff et al. discloses a system, device and server further comprising receive from the service provider the information on the Ai training algorithm in response to a user input request for the information on the AI training algorithm wherein the AI training algorithm is generated by the service if the number of AI training being executed exceeds a threshold (e.g. benchmark; Column 5; Lines 38-49; Column 6, Lines 7-24).

Regarding Claim 4 Kirchoff et al. discloses a system, device and server wherein the information on the AI training algorithm is transmitted to an external device and allows the external device to be operation based on the information on the AI training algorithm (Figure 3; Column 3, Lines 23-30; Column 5, Lines 20-36; Column 6, Lines 25-46).

Regarding Claim 11, Kirchoff et al. discloses a system and method wherein the type of input includes text, voice and image information and wherein a data size of input data included in the AI training user input is limited within a predetermined threshold (Column 4, Lines 19-33; Column 5, Lines 1-10; Figure 1, Elements 116-110)

Regarding Claim 20 Kirchoff et al. discloses a system and method further comprising receiving from a first/second electronic device another request for the AI training, to execute the AI training in response to the another request, to generate AI training data corresponding to the executed AI training (Figure 1, Element 100; Column 1, Lines 45-68; Column 2, Lines 1-10, 61-68; Column 3, Lines 1-15, 45-68; Column 4, Lines 1-34; Column 5, Lines 51-68; Figure 2B; Claim 1) and to transmit to the first/second device the generated AI training data (Figure 1, Element 100; Figure 2A; Column 4, Lines 34-40)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Kirchoff et al., U.S. Patent No. 11263540 as applied to the claims above, and further in view of Sanderson, U.S. Patent Publication No. 20210250166.

Regarding Claim 5, Kirchoff et al. does not disclose sharing AI training as claimed.

Sanderson, from the same field of endeavor of artificial intelligence, discloses a system and method comprising information on an AI training algorithm generated as a result of AI training is configured to be shared with other users using a service (Abstract; Paragraphs 19, 27, 61; Figures 2, 6, 7; Claims 1, 12, 20).

It would have been obvious to one skilled in the art that the system and method as disclosed by Kirchoff et al. would have benefited from enabling sharing of AI training algorithm in view of the disclosure of Sanderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







Claims 6, 7, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Kirchoff et al., U.S. Patent No. 11263540 as applied to the claims above, and further in view of Wagle et al., U.S. Patent Publication No. 20200143224.

Regarding Claims 6, 15, and 19 Kirchoff et al. does not disclose transmitting/receiving an invitation allowing another user to participate in AI training as claimed.

Wagle et al., from the same field of endeavor of AI/ML training, discloses a system and method further comprising receiving an invitation user input allowing another user to participate in the AI training wherein data corresponding to the invitation user input directly or through the service providing and wherein the AI training is configured to be executed through another device (Paragraphs 57, 61-64;  Figure 2, Element 210).

It would have been obvious to one skilled in the art that the system and method as disclosed by Kirchoff et al. would have benefited from transmitting/receiving an invitation allowing another user to participate in AI training in view of the disclosure of Wagle et al. , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 7 and 13, Kirchoff et al. discloses a system, device and server further comprising receive from the service provide information on an AI training algorithm generated as a result of the AI training (Column 2, Lines 5-12; Column 3, Lines 6-30; Column 5, Lines 20-37) and the information on the AI training algorithm is exclusive information for a user account of the user (e.g. authorization/privacy; Column 7, Lines 18-35).

Regarding Claim 14, Kirchoff et al. discloses a system, device and server further comprising receive from the service provider the information on the Ai training algorithm in response to a user input request for the information on the AI training algorithm wherein the AI training algorithm is generated by the service if the number of AI training being executed exceeds a threshold (e.g. benchmark; Column 5; Lines 38-49; Column 6, Lines 7-24).
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623